Title: From James Madison to James Leander Cathcart, 22 August 1802
From: Madison, James
To: Cathcart, James Leander


Sir,
Virginia, August 22d 1802
Your letter of May 21st. 1802 with a copy of that of July 2d. 1801 has been duly received.
I hope that before the receipt of this you will have been successfully engaged in making peace with Tripoli. The late conduct of the Emperor of Morocco, and the effect which may be produced on the disposition of the Bey of Tunis by the rencounter reported to have happened between the Boston Frigate, and some of his cruizers, add fresh motives, at the same time that they may embarrass the means, for putting an end to the war with Tripoli. To provide for any contingency to yourself which might produce disappointment or delay, Commodore Morris will be instructed, should the negotiation not be over, to carry it on himself if necessary; and as he will be in a manner the center of information, and will have a certain relation to all the measures connected with our Mediterranean affairs, the President thinks it proper, that the proceedings which may remain for the fulfilment of your instructions, should be concerted with him and receive his sanction.
According to information given by Mr Eaton, he has prevailed on the brother of the Bashaw of Tripoli to repair to Malta, with a view to be with our squadron before Tripoli, and to be made use of against the Bashaw. At this distance it is difficult to judge accurately of the project, or to give particular instructions for the management of it. Altho’ it does not accord with the general sentiments or views of the U States to intermeddle with the domestic controversies of other Countries, it cannot be unfair in the prosecution of a just war, or the accomplishment of a reasonable peace, to take advantage of the hostile cooperation of others. As far therefore as the views of the Brother may contribute to our success, the aid of them may be used for the purpose. Should this aid be found inapplicable, or his own personal object unattainable, it will be due to the honor of the U. States and to the expectations he will have naturally formed, to treat his disappointment with much tenderness, and to restore him as nearly as may be, to the situation from which he was drawn or to make some other convenient arrangement that may be more eligible to him. In case of a treaty of peace with the ruling Bashaw of Tripoli, perhaps it may be possible to make some stipulation, formal or informal, in favour of the Brother, which may be a desirable alleviation of his misfortune.
This will be sent by the New York, a Frigate Commanded by Captain James Barron. She will reinforce our Squadron in the Mediterranean at the same time that she conveys supplies for it, and $30 000 to be offered to the Dey of Algiers in place of the annuity of Stores. She also conveys to Gibraltar an hundred Gun carriages prepared as a compliment to the Emperor of Morocco before his hostility was declared, and which it is possible may now be usefully employed in some stage of a reconciliation with him. With much respect I am, Sir, your Obt Set
(Signed)   James Madison
Under discretionary powers from the President to the Heads of Departments who were at the seat of Government when this letter reached it, they have determined to withdraw ⟨the⟩ Gun carriages referred to; which are accordingly not sent by the New York.

Departmt of State 31st Augt 1802
(Signed)   Danl Brent

 

   
   RC (NN: Cathcart Papers); letterbook copy (DNA: RG 59, IC, vol. 1). RC marked “(Copy)”; in a clerk’s hand; docketed by Cathcart, “Per the Enterprize Sterret recd. at Malta the 6th. of December 1802.” Postscript not on letterbook copy. Extract transmitted by Jefferson to Congress on 4 Feb. 1806 and printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:701.


